        Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 1 of 7 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

                                            CASE NO:
JEREMY EICHENBERGER,

       Plaintiff(s),

       v.

TOTAL WRECKING &
ENVIRONMENTAL, LLC,

       Defendant.
                                      /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, JEREMY EICHENBERGER (“Plaintiff”), pursuant to 29 U.S.C. § 216(b) files

the following Complaint for Damages and Demand for Jury Trial against Defendant, TOTAL

WRECKING & ENVIRONMENTAL, LLC (hereinafter “Defendant”), and alleges as follows:

                                          INTRODUCTION

   1. Defendant unlawfully deprived Plaintiff of overtime wages during the course of his

employment. This is an action arising under the Fair Labor Standards Act (“FLSA”), pursuant to

29 U.S.C. §§ 201–216, to recover all wages owed to Plaintiff during the course of his employment.

                                            PARTIES

   2. During all times material hereto, Plaintiff was a resident of Duval County, Florida, over

the age of 18 years, and otherwise sui juris.

   3. During all times material hereto, Defendant, was a New York limited liability company

authorized to do business in the State of Florida and operated its business within the jurisdiction

of this Honorable Court.
        Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 2 of 7 PageID 2




   4. Defendant was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all times

pertinent to the allegations herein.

                                 JURISDICTION AND VENUE

   5.   All acts and omissions giving rise to this dispute took place in Jacksonville, Florida, within

the jurisdiction of this Honorable Court.

   6. Defendant regularly transacts business in Duval County, Florida, and jurisdiction is

therefore proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C.

§§ 1331 and 1337.

   7. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

and 28 U.S.C. § 1391(b).

                                   GENERAL ALLEGATIONS

   8. Defendant owns and operates a demolition company that provides demolition and ancillary

environmental services across the country, including within the State of Florida.

   9. Defendant employs individuals such as Plaintiff to provide demolition services as laborers.

                                       FLSA COVERAGE

   10. Defendant is covered under the FLSA through enterprise coverage, as Defendant was

engaged in interstate commerce during all pertinent times in which Plaintiff was employed. More

specifically, Defendant’s business and Plaintiff’s work for affected interstate commerce because

the goods and materials Plaintiff and other employees used and/or handled on a constant and/or

continuous basis moved through interstate commerce prior to or subsequent to Plaintiff’s use of

the same. Accordingly, Defendant was engaged in interstate commerce pursuant to 29 U.S.C. §

203(s)(1)(A).




                                                  2
       Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 3 of 7 PageID 3




   11. During his employment with Defendant, Plaintiff, and multiple other employees, handled

and worked with various good and/or materials that have moved through interstate commerce,

including, but not limited to the following: laptop computers, files, cabinets, purchase orders,

invoices, cell phones, cameras, drones, automobiles, pens, markers, highlighters, etc.

   12. Defendant regularly employed two (2) or more employees for the relevant time period, and

these employees handled goods or materials similar to those goods and materials handled by

Plaintiff, thus making Defendant’s business an enterprise covered by the FLSA.

   13. Upon information and belief, Defendant has grossed in excess of $500,000.00 in 2018,

2019, 2020, and is expected to gross in excess of $500,000.00 in 2021.

   14. During all material times hereto, Plaintiff was a non-exempt hourly employee of Defendant

within the meaning of the FLSA.

   15. Moreover, the economic realities of Plaintiff’s work for Defendant rendered Plaintiff an

employee.    Defendant provided Plaintiff equipment and tools to perform work, Defendant

provided and required Plaintiff and other similar employees to wear a uniform and/or suitable

attire, Defendant controlled and directed the work performed by Plaintiff, Defendant set Plaintiff’s

work hours and responsibilities, and Plaintiff relied upon Defendant for his employment and work

and was not free to actively work elsewhere during the time periods that Defendant scheduled her

to work.

                             PLAINTIFF’S WORK FOR DEFENDANT

   16. On or about August 9, 2020, Defendant hired Plaintiff to perform demolition laborer

services in Jacksonville, Florida. Plaintiff continued to work for Defendant through the end of

December 2020.




                                                 3
       Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 4 of 7 PageID 4




   17. After hiring Plaintiff, Defendant required Plaintiff to regularly calculate the number of

hours he worked each day and Defendant was therefore on notice of the total number of hours

Plaintiff worked in a given workweek.

   18. Defendant referred to Plaintiff as a safety manager, but Defendant misclassified Plaintiff

as an exempt employee and failed to pay Plaintiff in accordance with federal overtime laws when

Plaintiff worked more than 40 hours in a workweek.

   19. During this time period, Plaintiff (i) did not have supervisory authority over two or more

individuals; (ii) did not have independent discretion to make decisions of importance on behalf of

Defendant; (iii) did not have hiring or firing authority over individuals; and (iv) was not required

to possess any advanced training, skill, or prolonged education in order to perform any of his

primary duties and responsibilities.

   20. Defendant paid Plaintiff on a salary basis for all of the hours worked in a workweek.

   21. During his employment, Plaintiff regularly worked in excess of forty (40) hours per week

but was not properly compensated in accordance with the FLSA for all of the overtime hours he

worked.

   22. Indeed, Plaintiff often worked an average of 65 hours per week for Defendant and is owed

an average of 25 hours of overtime wages in each of the weeks he worked.

   23. Defendant was expressly aware of the work performed by Plaintiff through its owner and

managers, and in fact instructed and directed Plaintiff to perform much (if not all) of this work,

but nevertheless required Plaintiff to continue working without receiving proper compensation for

the hours worked during the relevant period of his employment.




                                                 4
          Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 5 of 7 PageID 5




            COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207

    24. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 23 as though set forth fully

herein.

    25. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

§ 216(b).

    26. During the time period relevant to this lawsuit, Plaintiff regularly worked in excess of forty

(40) hours per week for Defendant.

    27. However, Defendant failed to properly compensate Plaintiff at a rate of time-and-one-half

his regular hourly rate for hours worked over forty (40) per week as required under the FLSA in

one or more workweeks during the employment period.

    28. Plaintiff is entitled to recover statutorily proscribed federal overtime wages at a rate time-

and-one-half per hour, for all hours worked in excess of forty (40) per week.

    29. Accordingly, Plaintiff is entitled to overtime wages at the rate of 1.5 times his regular

hourly rate per hour for each hour worked over forty (40) in any given workweek.

    30. Accordingly, Plaintiff is entitled to recover damages for federal overtime wage violations

during his employment.

    31. However, Defendant intentionally and/or willfully violated the FLSA or was reckless

and/or indifferent as to its compliance with federal overtime law. Plaintiff is therefore entitled to

liquidated (double) damages under federal law.

    32. As a direct and proximate result of Defendant’s conduct, Plaintiff has been damaged in an

amount to be proven at trial, including, but not limited to, a sum equivalent to the unpaid overtime

compensation as required by 29 U.S.C. § 216(b) and any such further damages as may be shown

at the time of trial.




                                                  5
       Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 6 of 7 PageID 6




   33. Plaintiff has been required to retain the undersigned law firm to prosecute her claims and

is therefore entitled to recover attorney’s fees and costs under the FLSA.

       WHEREFORE, Plaintiff, JEREMY EICHENBERGER respectfully requests that this

Honorable Court enter judgment in his favor and against Defendant, TOTAL WRECKING &

ENVIRONMENTAL, LLC, and award Plaintiff: (a) double unpaid overtime wages as provided

by the FLSA to be paid by the Defendant; (b) all reasonable attorney’s fees and litigation costs as

permitted under the FLSA; and any and all such further relief as this Court may deem just and

equitable under the circumstances.

                                DEMAND FOR JURY TRIAL

   Plaintiff, JEREMY EICHENBERGER, hereby requests and demands a trial by jury on all

appropriate claims.

       Dated this 25th day of January 2021.

                                                     Respectfully Submitted,

                                                     USA EMPLOYMENT LAWYERS-
                                                     JORDAN RICHARDS, PLLC
                                                     805 E. Broward Blvd. Suite 301
                                                     Fort Lauderdale, Florida 33301
                                                     Ph: (954) 871-0050
                                                     Counsel for Plaintiff, Jeremy Eichenberger

                                                     By: /s/ Jordan Richards
                                                     JORDAN RICHARDS, ESQUIRE
                                                     Florida Bar No. 108372
                                                     Jordan@jordanrichardspllc.com
                                                     Melissa@jordanrichardspllc.com
                                                     Jake@jordanrichardspllc.com




                                                 6
       Case 3:21-cv-00092 Document 1 Filed 01/25/21 Page 7 of 7 PageID 7




                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on January

25, 2021.

                                             By: /s/ Jordan Richards
                                             JORDAN RICHARDS, ESQUIRE
                                             Florida Bar No. 108372


                                  SERVICE LIST:




                                         7
